DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 11, 13-19, 21 and 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 11, 14 and 21 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2010/0246719 and US 2003/0081690. 
The improvement comprises:
US 2010/0246719 is considered as the closest prior art that teaches a terminal comprising:
an obtaining unit configured to obtain a plurality of base constellation maps (Fig.18 elements 125, 1311, 1312a, 1312b, 1313a and 1313b, and para.170 and 175-176, where the demuxs 1313a and 1313b divide the input bit stream into sub bit streams which will be mapped to a real axis and an imaginary axis of a constellation and output the sub bit streams to the first order symbol mapper 1315a and the second order symbol mapper 1315b. In further, the first order symbol mapper 1315a 
a mapping unit configured to map an input bit sequence by using the plurality of base constellation maps to generate symbols to be transmitted (Fig.18 elements 1315a, 1315b and 1317, and para.160-161 & 177-178, where the symbol merger 1317 merges the symbols mapped by the first order symbol mapper 1315a and the second order symbol mapper 1315b to one symbol stream and outputs the symbol stream.)

US 2003/0081690 teaches a terminal comprising:
a determining unit configured to determine priority of data in an input bit sequence (para.24-26 and 28, where when the code rate is 1/2 and the modulation scheme is 16QAM, the channel encoder 530 outputs systematic bits and parity bits which are equal in number, and each modulation symbol output from the modulator 570 has a reliability pattern [H, H, L, L].  Thus two systematic bits are mapped to a high reliability part (H), and two parity bits are mapped to a low reliability part (L). Furthermore, SMP is a technique of combining the priorities of coded bits with reliabilities in a symbol.  By SMP, high-priority coded bits and low-priority coded bits are mapped to high-reliability bit locations and low-
a mapping unit configured to map the input bit sequence (Fig.5 element 570 and para.26) by using a constellation map according to the determined priority and reliability of respective sub-channels included in one symbol to generate symbols to be transmitted (para.26 and 28); and 
wherein the mapping unit (Fig.5 element 570 and para.26) is configured to map data with a high priority in the input bit sequence to a sub-channel with a high reliability in the symbol (Fig.5 element 540 and para.25-26, where the first interleaver 540 (upper subchannel) interleaves the systematic bits and The transmitter is characterized by mapping high-priority systematic bits to high-reliability bit locations in a symbol (para.25).), and map data with a low priority in the input bit sequence to a sub-channel with a low reliability in the symbol (Fig.5 element 550 and para.24, 26 and 28, where the second interleaver 550 (lower subchannel) interleaves the parity bits and the two parity bits are mapped to a low reliability part (L) (para.28). it is also known that By SMP, low-priority coded bits is mapped to low-priority bit locations, in symbol mapping (para.24).)

With regard Claim 11, US 2010/0246719 in view of US 2003/0081690 fails to teach the limitation of "generating a plurality of 

With regard Claim 14, US 2010/0246719 in view of US 2003/0081690 fails to teach the limitation of " wherein a specific sub-channel of the plurality of sub-channels has a plurality of values, and wherein a pattern of a first constellation map formed by remaining sub-channels other than the specific sub-channel from the plurality of sub-channels when a value of the specific sub-channel is one value of the plurality of values is the same as a pattern of a second constellation map formed by remaining sub-channels other than the specific sub-channel from the plurality of sub-channels when a value of the specific sub-channel is another value of the plurality of values." as recited in claim 14.

With regard Claim 21, US 2010/0246719 in view of US 2003/0081690 fails to teach the limitation of "generating a plurality of information bit groups according to the input bit sequence, wherein the processor determines a target constellation map in the plurality of base 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2009/0041092 is cited because they are put pertinent to the method of transmitting data in a multi-carrier communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633